Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-15 and 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beschorner et al. (US 2018/0373966 A1) hereinafter Beschorner.
Regarding Claim 1 Beschorner teaches (Fig 1) a mobile machine comprising: a rotatable house (10); a sensor (24-27)  operably coupled to the rotatable house (10) and configured to provide at least one sensor signal indicative of acceleration of the sensor (24-27) (Abstract, par.0020) ; and one or more controllers (controller of par.0026) coupled to the sensor (24-27) (see Fig 2) , the one or more controllers being configured to implement: sensor  position determination logic that determines a sensor position of the sensor (24-27) on the rotatable house (10) based on the sensor signal during a rotation of the rotatable house (10) (par.0015); and control signal generator logic that generates a control signal to control the mobile machine, based on the sensor position (par.0028).
Regarding Claim 2 Beschorner teaches (Fig 1) wherein the one or more controllers (controller of par.0026) are configured to implement: motion sequence logic that causes the rotation of the rotatable house (10) to comprise a sequence of rotations and rest states (the controller allows the rotation of the cabin during normal operation).
Regarding Claim 10 Beschorner teaches (Fig 1) wherein sensor  position determination logic generates an interface (324) that allows a user to enter user input and wherein the sensor position determination logic determines the sensor  position based on the user input (see Fig 3 and par.0041-0043 & 0046).
Regarding Claim 11 Beschorner teaches (Fig 1) wherein the sensor (24-27)  comprises an IMU (par.0020).
Regarding Claim 12 Beschorner teaches (Fig 1) a method of controlling an excavator, the method comprising: obtaining, periodically, sensor signals from a sensor (24-27)  coupled to the excavator (Abstract, par.0020); actuating one or more controllable subsystems of the excavator through a series of motions (par.0028); determining a sensor location of the sensor (24-27)  based on the sensor signals obtained during the series of motions (par. 0015); and controlling the excavator based on the sensor location (par.0028).
Regarding Claim 13 Beschorner teaches (Fig 1) wherein actuating the one or more controllable subsystems of the excavator through the series of motions comprises: actuating the one or more controllable subsystems to a first pose (driving the excavator of Fig 3 in a forward direction the upper structure see Fig 3); holding the one or more controllable subsystems (actuators that move the excavator) at rest in the first pose (holding the motion of the excavator at a location without motion); and rotating the excavator while maintaining the first pose (swinging the upper structure only while the excavator is at rest see Fig 3)..
Regarding Claim 14 Beschorner teaches (Fig 1) wherein actuating the one or more controllable subsystems of the excavator through the series of motions comprises: rotating the excavator in a second direction while maintaining the first pose (swinging the upper structure in the opposite direction while the excavator is at rest see Fig 3).
Regarding Claims 15 and 17 Beschorner teaches (Fig 1) wherein actuating the one or more controllable subsystems of the excavator through the series of motions comprises: actuating the one or more controllable subsystems to a second pose (moving the excavator to a different position); holding the one or more controllable subsystems at rest in the second pose (holding the actuators that move the excavator at the exact position that form the 2nd pose); and rotating the excavator while maintaining the second pose (swinging the upper structure at the 2nd pose) (see fig 3). Note the normal operation of the excavator reads on the claims the same thing applies for the 3rd pose of claim 17
Regarding Claim 18 Beschorner teaches (Fig 1) a mobile machine comprising: a rotatable house (10); a boom (17); a first IMU sensor (24)  coupled to the rotatable house (10); a second IMU sensor (25-27)  that couples to the boom (17) (Fig 1); house sensor position determination logic that determines a position of the first IMU sensor (24) (abstract, Par.0015) ; boom sensor position determination logic that determines a position of the second IMU sensor (25) (par.0015); and a control system that controls the mobile machine based on the position of the first IMU sensor (24)  and the position of the second IMU sensor (25) (par.0028) .
Regarding Claim 19 Beschorner teaches (Fig 1) wherein the house sensor position determination logic determines the position of the first IMU sensor (24) based on a first sensor   signal generated by the first IMU sensor (24) (par.0028); and wherein the boom sensor position determination logic determines the position of the second IMU sensor (25) based on a second sensor signal generated by the second IMU sensor (25) (par.0028).
Regarding Claim 20 Beschorner teaches (Fig 1) an arm; a third IMU sensor (26) coupled to the arm (18); and arm sensor position determination logic that determines a position of the third IMU sensor (26) based on a third sensor signal generated by the third IMU sensor (26) (par.0028).
Allowable Subject Matter
Claims 3-9 and 16 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
Prior art made of record not relied up on are pertinent to applicant’s disclosure. Howell et al. (US 2018/0148904 A1) teaches IMU sensors for excavator that determine positional values and acceleration values for various bodies of the excavator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745